Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Announces Closing of $735 Million Asset Sale TSX: OPC CALGARY, Jan. 27 /CNW/ - OPTI Canada Inc. (OPTI) announced today that it has completed the previously announced sale of a 15 percent working interest in its joint venture assets to Nexen Inc. (Nexen) for $735 million. Effective January 1, 2009, OPTI has a 35 percent working interest in all joint venture assets, including Phase 1 of the Long Lake Project (the Project), all future phase reserves and resources, and future phases of development. Nexen has a 65 percent working interest in all joint venture assets and is now the operator of both the Steam Assisted Gravity Drainage (SAGD) and Upgrader facilities for Phase 1 and future phases. It is anticipated that over a transition period of approximately three months, Nexen will make employment offers to OPTI's operating and Project staff. During this time, OPTI also expects to adjust corporate staffing as appropriate to our new business model. Effective February 1, 2009, Jim Arnold, currently the Chief Operating Officer of OPTI, will accept a position at Nexen and will continue to be involved in Long Lake operations and future development. "With the successful closing of this transaction we have significantly strengthened our financial position," said Sid Dykstra, President and Chief Executive Officer. "With the recent commencement of premium synthetic crude oil production at Long Lake, we look forward to a promising future with a substantial interest in a world class asset and terrific growth potential as future phases are developed." << Details of the Transaction Gross proceeds of $735 million were realized through the transaction. Net proceeds of the transaction are expected to be used as follows: In millions of dollars Gross proceeds from working interest sale $735 Uses Transaction costs 15 Repay and cancel $150 million revolving credit facility 145 Repay and cancel portion of $500 million revolving credit facility 150 Repay remaining amounts owing under revolving credit facility 340 Pre-funding of portion of 2009 capital expenditure program 85 >> Consent of the majority of the lenders in the $500 million revolving credit facility was successfully obtained as part of the transaction, and several amendments to our financial maintenance covenants have been made. The covenant with respect to our debt to capitalization ratio has been increased from 65 percent to 70 percent effective December 31, 2008. Any gains or losses as a result of the Nexen sale are excluded from the debt to capitalization covenant as at December 31, 2008. Any retained earnings adjustment in the first quarter of 2009 for capitalized costs resulting from changes to generally accepted accounting principles (GAAP) are permanently excluded from the debt to capitalization covenant subject to a cap of $150 million (net of taxes). The covenant for senior secured debt to earnings before interest, tax, depreciation and amortization (EBITDA) ratio was reduced from 3.5:1 to 2.5:1 to reflect the smaller first lien debt amount. This covenant, previously commencing at the end of the first quarter of 2009, is now commencing at the end of the third quarter of 2009. The debt outstanding under our revolving credit facilities has been significantly reduced as a result of the transaction. The $150 million revolving credit facility has been repaid in full and cancelled. A partial repayment of amounts owing on our $500 million revolving credit facility has been made, and the facility has been permanently reduced to $350 million. Of the remaining proceeds, $340 million will be used to repay amounts owing under the Company's revolving credit facility. We are restricted from borrowing incremental debt that ranks pari passu with the first lien revolving credit facility. Pricing under the remaining $350 million facility was increased. OPTI has agreed to participate in the 2009 joint venture capital programs and has pre-funded $85 million of the program. Any additional capital expenditures allocable to our working interest share this year will be funded by OPTI. After completion of this transaction, and subsequent revolver re-payments as outlined in the table above, the Company will have a total liquidity position of $585 million, including $150 million in cash; $350 million in an unused revolving credit facility that will mature in December 2011; and an $85 million reserve for pre-funding of the 2009 capital expenditure program. Standard & Poors Rating Services (S&P) lowered OPTI's long-term corporate credit rating from "BB-" to "B+" and lowered its secured debt rating from "BB+" to "BB" as a result of the transaction. The S&P credit ratings remain on credit watch. As a result of the completion of the transaction, we realized an after tax loss for accounting purposes of approximately $300 million in December The key terms of the joint venture agreements with Nexen have not changed materially, other than amended working interest allocations resulting from the transaction and the change in operatorship of the Upgrader facilities. << Operational Update >> The previously announced plant-wide power outage in early December on the Long Lake site, combined with a prolonged period of cold weather in northern Alberta, led to restricted SAGD production in December and January. All SAGD wells were shut in after the power outage. One well pad remains shut in as repairs are completed on a damaged steam line. As a result, bitumen production volumes averaged 9,000 bbl/d in the month of December after reaching as high as 20,000 bbl/d in the first half of November. Operations at the SAGD plant have been restored and bitumen volumes for January are increasing as wells are being brought back on production. As planned, on-site volumes combined with trucked in bitumen are sufficient to operate the Upgrader. The main process units in the Upgrader are operating and first Premium Sweet Crude (PSC(TM)) production was announced on January 22, 2009. Synthesis gas from the Upgrader is being used in the SAGD operation, significantly reducing the requirement for natural gas. Early synthetic production rates are in the range of 10,000 to 15,000 bbls/d (gross) of high quality PSC(TM).
